Name: Commission Regulation (EC) No 3113/93 of 10 November 1993 introducing a new countervailing charge on fresh lemons originating in Turkey, and repealing Regulation (EC) No 3058/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 93 Official Journal of the European Communities No L 278/55 COMMISSION REGULATION (EC) No 3113/93 of 10 November 1993 introducing a new countervailing charge on fresh lemons originating in Turkey, and repealing Regulation (EC) No 3058/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Regulation (EEC) No 249/93 (6), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas the entry price thus calculated for fresh lemons originating in Turkey, results in the fixing of a higher countervailing charge than that laid down by Commission Regulation (EC) No 3058/93 of 5 November 1993 intro ­ ducing a countervailing charge on fresh lemons origina ­ ting in Turkey (7) ; Whereas, pursuant to Article 26 (2) of Regulation (EEC) No 1035/72, a new countervailing charge should be fixed and Regulation (EC) No 3058/93 should be repealed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' curren ­ cies ; whereas detailed rules on the application and deter ­ mination of these conversions were set by Commission Regulation (EEC) No 1068/93 (9); Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 1319/93 of 28 May 1993 fixing for the 1993/94 marketing year the reference prices for fresh lemons (3) fixed the reference price for products of class I at ECU 47,15 per 100 kilo ­ grams net for the period 1 November 1993 to 30 April 1994 ; HAS ADOPTED THIS REGULATION : Article 1 1 . A countervailing charge of ECU 3,05 per 100 kilo ­ grams net is applied to fresh lemons (CN code ex 0805 30 10) originating in Turkey. 2. The import duty on these products is fixed at 4 % . Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are avalable less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 according to the dispositions of Regulation (EEC) No 3133/92 of 29 October 1992 altering the entry price for certain fruits and vegetables originating in Medi ­ terranian third countries (4) ; Article 2 This Regulation shall enter into force on 11 November 1993 . Commission Regulation (EC) No 3058/93 is hereby repealed. Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 21 1 8/74 (5), as last amended by (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 69, 23 . 3 . 1993, p. 7. O OJ No L 132, 29 . 5 . 1993, p. 90 . (4) OJ No L 313, 30 . 10 . 1992, p . 18 . (6) OJ No L 28 , 5 . 2. 1993, p. 45. 0 OJ No L 273 , 5. 11 . 1993, p. 23. (8) OJ No L 387, 31 . 12 . 1992, p. 1 . 0 OJ No L 108 , 1 . 5 . 1993, p. 106.O OJ No L 220, 10 . 8 . 1974, p. 20 . No L 278/56 Official Journal of the European Communities 11 . 11 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1993 . For the Commission Rene STEICHEN Member of the Commission